Citation Nr: 1546463	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $8,799.52.

(The issues of entitlement to service connection for dental trauma for dental treatment purposes, entitlement to an evaluation in excess of 40 percent for a seizure disorder, and entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran's claims folder is currently under the jurisdiction of the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran submitterd a VA Form 9 with respect to the issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $8,799.52, at which time he explicitly indicated that he wanted a Travel Board hearing at his local VA office.  Indeed, in an April 2015 statement, the Veteran's representative reiterated that the Veteran desired a Travel Board hearing to state his contentions, and requested that the Veteran's claims file be returned for a more comprehensive VA Form 1-646 (Statement of Accredited Representative in Appealed Case) if the Veteran for some reason was unable to attend his Travel Board hearing.  

Following a review of the claims file, it does not appear as if the Veteran has been scheduled for a Travel Board hearing.  Although the May 2015 VA Form 8 (Certification of Appeal) indicated that the Veteran requested a Board hearing, it acknowledged that the hearing was not yet held but was "requested at Local VA Office."

The Veteran has requested a Travel Board hearing.  See 38 C.F.R. § 20.700 (2014).  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of all claims perfected for appellate review at that time.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

